NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                         MAR 22 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

DENISE RAYNOLDS-MORRIS,                           No.    16-55800

                 Plaintiff-Appellant,             D.C. No. 5:15-cv-02280-DOC-
                                                  DFM
 v.

TRAVIS BUELL, E6569, Deputy Sheriff, in           MEMORANDUM*
his individual capacity; et al.,

                 Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                             Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Denise Raynolds-Morris appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging federal and state law claims

arising from her arrest. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo the district court’s dismissal on the basis of the statute of limitations.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Jones v. Blanas, 393 F.3d 918, 926 (9th Cir. 2004). We affirm.

      The district court properly dismissed Raynolds-Morris’ action as time-barred

because Raynolds-Morris failed to file her action within the applicable statute of

limitations or establish any basis for equitable tolling. See Cal. Civ. Proc. Code.

§ 335.1 (two-year statute of limitations for personal injury claims); Jones, 393 F.3d

at 927 (statute of limitations for § 1983 claims is governed by the forum state’s

limitation period for personal injury claims, including state law regarding tolling);

Fink v. Shedler, 192 F.3d 911, 916 (9th Cir. 1999) (test for equitable tolling in

California); see also Cal. Gov’t Code § 945.6(a) (setting forth time limitations for

commencing action against public entity).

      We do not consider arguments or facts that were not presented to the district

court. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                          2                                    16-55800